PER CURIAM.
We affirm the trial court’s order denying Appellant’s motion, which sought an award of additional credit for time served. Although Appellant’s motion was brought in the alternative under Florida Rules of Criminal Procedure 3.800(a) and Rule 3.850, Appellant is not entitled to relief under either provision. His claims are not properly brought under Rule 3.800(a), see Johnson v. State, 60 So.3d 1045 (Fla. 2011); Crawford v. State, 77 So.3d 807 (Fla. 3d DCA 2011), and are time-barred under Rule 3.850(b) (a motion for postcon-viction relief will not be considered if filed more than two years after the judgment and sentence become final, subject to exceptions for newly-discovered evidence, retroactive application of a fundamental *1071constitutional right, or failure of retained counsel to file a timely postconviction motion).1
Affirmed.

. Additionally, appellant’s claim that he is entitled to credit for time served on house arrest is without merit. Perez v. State, 870 So.2d 865 (Fla. 3d DCA 2004); Fernandez v. State, 627 So.2d 1 (Fla. 3d DCA 1993).